Citation Nr: 1114030	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  00-12 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a depressive disorder.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1980 to August 1983.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  A September 1999 rating decision determined that new and material evidence was not received to reopen a claim for service connection for a depressive disorder and a March 2000 rating decision denied entitlement to a TDIU.

In July 2002, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2002, the Board ordered further development in the Veteran's case that was subsequently sent to the Board's Evidence Development Unit for further action.

In October 2003, the Board remanded the Veteran's case to the RO for further development.

In April 2007, the Board, in pertinent part, remanded the matters as to whether new and material evidence was received to reopen the claim for service connection for a depressive disorder and entitlement to a TDIU to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

In a February 2009 decision, the Board reopened the Veteran's previously denied claim for service connection for a depressive disorder and remanded the reopened claim, and his claim for a TDIU, to the RO via the AMC for further development.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, he has depression that is related to his active military service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, depression was incurred during active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) substantially amended the provisions of Chapter 51 of Title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010)).

In view of the favorable disposition of this appeal, discussed below, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertaining to him claim, under the VCAA.  Also, during the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements of a service connection claim.  Id.  In a June 2006 supplemental statement of the case (SSOC) and August 2006 letter, the RO provided the Veteran with notice consistent with the Court's holding in Dingess.  

Moreover, in the instant case, although the Veteran's service connection claim is being granted, no disability rating or effective date will be assigned and, as set forth below, there can be no possibility of prejudice to the Veteran.  As discussed herein, no additional notice or development is indicated in the Veteran's claim.  The RO will again provide appropriate notice as to the rating criteria and effective date to be assigned prior to the making of a decision on this matter.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran argues that he has a depressive disorder, primarily as a result of traumatic events he experienced in service, and contends that he experienced depression since his discharge from active service.  Therefore, he maintains that service connection is warranted for a depressive disability.  After carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is in equipoise.  Accordingly, giving the Veteran the benefit of the doubt, the appeal will be granted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Psychoses, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In written statements, and during his July 2002 Board hearing, the Veteran stated that he experienced depression and anxiety with sleep difficulty (see hearing transcript at page 29).  He said his dysthymia was diagnosed in approximately 1996 and VA currently treated him for posttraumatic stress disorder (PTSD) and depression (Id. at 30).  

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a depressive disorder.  Clinical records indicate that, in 1982, he complained of headaches after hitting his head in a latrine.

Post service, VA and non-VA medical records and examination reports, dated from 1984 to 2009, reflect complaints and diagnoses of, and treatment for, depression.
 `
When the Veteran was hospitalized by VA for substance abuse treatment, from February to March 1995, Axis I diagnoses included major depression and a need to rule out PTSD with agoraphobia.  A June 1995 signed statement from a VA physician is to the effect that the Veteran was treated for major depression.

December 1998 medical records indicate that VA hospitalized the Veteran for treatment of a major depressive disorder.  When hospitalized by VA in December 1999, a bipolar disorder was noted.

In March 2004, a VA examiner noted the Veteran's terribly complicated psychiatric history that included a diagnosis of chronic depression and that his current diagnosis was depression, not otherwise specified (NOS).  The Veteran reported several disturbing incidents in service including a jeep accident in which he lost consciousness; another motor vehicle accident when he heard that soldiers he did not know were killed; and an incident in which a friend was seriously burned by a kerosene stove.  The VA examiner commented that these traumatic military experiences appeared to significantly bother the Veteran who had a complex psychiatric history.  In the VA examiner's opinion, the Veteran's depression was intertwined and interrelated to PTSD, finances, and social relationships.

In July 2007, the Veteran underwent a VA psychiatric examination.  According to the examination report, the VA psychiatrist reviewed the Veteran's medical records and performed a clinical evaluation.  The examiner noted that records showed that the Veteran had substantial psychiatric and substance abuse treatment over the years with varying diagnoses but tended to carry a diagnosis of depression and PTSD for quite some time.  The Veteran described several emotionally traumatic but unverified experiences in service, including learning (but not witnessing) that an armored personnel carrier was involved in an accident and killed six soldiers from another platoon whom he did not know; hitting his head during a jeep crash; and seeing his buddy burned after a kerosene stove explosion who, after treatment, returned to duty and showed his burn scars that horrified the Veteran.  The Veteran also reported hitting his head in a latrine accident that was a verified experience (as discussed above).  

The VA examiner said that the Veteran had a stormy post-service life with multiple interpersonal difficulties with women, an unsuccessful marriage, and the birth of several children out of wedlock to multiple mothers as well as children from his marriage.  His last paid employment was in 1994.  The Veteran also reported a history of significant involvement with alcohol and drugs and was clean and sober since December 1997.  The Veteran admitted to an ongoing feeling of depression, lack of self-esteem, and a poor outlook.  

Upon clinical evaluation, the VA psychiatrist said that the Veteran's case was very complex with much overlap between symptoms and complaints.  The VA examiner said that the Veteran qualified for a diagnosis of PTSD (assuming verification of his alleged stressful event of seeing his buddy badly burned) and a depressive disorder, NOS.  According to the VA medical specialist, "[t]he mental content of this partly devolves around military events and their recall but other parts have to do with current low self-esteem, intercurrent life stressors, and the like".  In the VA examiner's opinion, the causality of the Veteran's depression can be attributed in about equal proportions between military events and subsequent life stresses.  The Axis I diagnoses included a depressive disorder, NOS (approximately equally attributable to in-service stressors and post-military stressors as discussed above).

Pursuant to the Board's February 2009 remand, in April 2009, the Veteran was re-examined by the VA psychiatrist who performed the July 2007 examination.  According to the examination report, the examiner again reviewed the Veteran's medical records and performed another clinical evaluation.  The VA medical specialist said that the Veteran continued to be quite symptomatic and required continuous psychiatric management and medication.  It was noted that the Veteran's treatment staff regarded him as suffering from PTSD and associated conditions including the impact of his physical symtoms as well as cognitive difficulties.  

Upon clinical interview, the VA examiner said that the Veteran still presented enough symtoms to qualify for diagnoses of PTSD and an associated depression, NOS.  The Veteran reported several traumatic events in service, including witnessing a fellow soldier being badly burned in the explosion of a kerosene-power stove on base and helping to evaluate him for medical care.  That soldier ultimately returned to duty and showed his extensive burn scars to the Veteran who was horrified.  The Veteran repeated his previously mentioned traumatic events that included hitting his head in a jeep crash, suffering a head injury in a fall in a latrine, and learning about a motor vehicle crash in which service members he did not know were killed.  The VA examiner commented that, after service, the Veteran's life was chaotic, and punctuated by difficult interpersonal relationships, divorce, a period of substance abuse (possible "self-medication") and unemployment.  

According to the VA psychiatrist, while various stressors may contribute to the onset of depressive disorders, specific ones are not required for such a diagnosis.  The VA examiner stated that "[g]iven the aggregation of distressing events the [V]eteran reports, it would appear reasonable, according to accepted and prevailing psychiatric methodology, to attribute his ongoing depression to the impact of those events cumulatively..."  Then, the VA examiner said that "[t]he Veteran has remained depressed and...in treatment much of the time for the ensuing years...."  In the VA psychiatrist's opinion, the "[V]eteran's ongoing and continuing depression...does appear more likely than not to have arisen out of a series of unfortunate and highly stressful events happening to, or in the vicinity of the [V]eteran during his term in the Army, from 1980 to 1983".

As to whether the Veteran has depression related to active service, the evidence is clearly in equipoise.  The Veteran currently maintains that he has a depressive disorder related to various stressful life events including several during military service, to which he attributes his depression and, while all not be verified, his report of hitting his head in a latrine in service and developing headaches occurred, as he indicated.  

Furthermore, VA physicians and counselors who treated the Veteran, and the recent VA examiner in July 2007 and April 2009, appear to have associated his depression with events in active military service.  Thus, these medical opinions have probative value, and after reviewing the record, the Board finds that they are equally plausible and equally probative.  Additionally, the Veteran stated that he has essentially experienced depression and anxiety since military service, an allegation that he is competent to make even as a layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  Hence, giving the Veteran the benefit of the doubt, the Board finds that the evidence is in equipoise as to whether he has depression that cannot be dissociated from his active service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, entitlement to service connection a depressive disorder is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a depressive disorder is granted.


REMAND

The Veteran also seeks entitlement to TIDU.  His service-connected disabilities include paroxysmal ventricular tachycardia, evaluated as 30 percent disabling; cluster headaches, evaluated as 30 percent disabling; tendonitis of the left and right ankle/foot, each evaluated as 20 percent disabling; and a jaw disorder, chin numbness, and tinnitus, each evaluated as 10 percent disabling.  His combined disability rating is 80 percent.   

Although, the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), in light of the Board's determination above, the RO must now assign a schedular disability rating for his depressive disability. 

Further, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

The April 2009 VA examiner said that it appeared as likely as not that the Veteran's various disabilities alone, absent mental disability, would render it "highly unlikely" that he would succeed in seeking, finding or holding substantially gainful employment now or in the foreseeable future.  The examiner also stated that "[a]dding to these his psychiatric difficulties, [the Veteran's] prospects for regaining a place in the competitive workforce appear to be much less than likely and, indeed, essentially nil."  However, in its September 2010 SSOC the RO determined that the evidence did not show an exceptional pattern of disability to warrant referral to the Director of C&P.  Nevertheless, the Board is required to remand the appeal so that it can be referred to the Director of C&P, even if the Veteran does not ultimately not the percentage requirements after assignment of a schedular evaluation for his depression disability.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should assign a schedular disability evaluation for the Veteran's service-connected depression and then reconsider his claim of entitlement to a TDIU.  If the Veteran still does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), the agency of original jurisdiction should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  If any benefit on appeal remains denied, issue a SSOC to the Veteran and his service representative.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


